DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Intended use
2.	It is noted that the claims have “intended use” language such as “used for a lithium secondary battery for a hearing aid” and it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed  does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akikusa et al. (US 2017/0256777).
Regarding claim 1, Akikusa discloses a thick film electrode for a lithium secondary battery(abstract, [0023]), the thick film electrode comprising: a cathode formed on a current collector and including a cathode active material([0065]); and an anode formed on a current collector and including an anode active material([0063]-[0064]), wherein the cathode and the anode have a thickness in a range of 300 to 3000 µm ([0078]) which overlaps the claim range of
250 μm to 1500 μm, thus reading on the limitation.
	Akikusa is explicitly silent to the claim range however “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.

Regarding claim 2, Akikusa discloses all of the claim limitations as set forth above. Akikusa discloses  the cathode and the anode have a thickness in a range of 300 to 3000 μm ([0078]) which overlaps the claim range of 500 μm to 1500 μm, thus reading on the limitation.
Akikusa is explicitly silent to the claim range however “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
Regarding claim 3, Akikusa discloses all of the claim limitations as set forth above. Akikusa further discloses  a limit thickness of the cathode and the anode is greater than a limit thickness of an unprocessed electrode([0110]).
Regarding claim 4, Akikusa discloses all of the claim limitations as set forth above. Akikusa further discloses  an electrode thickness representing a maximum value in an electrode capacity per unit area of the cathode and the anode is greater than an electrode thickness representing a maximum value in an electrode capacity per unit area of an unprocessed electrode([0191]-[0193], Table 9).
Regarding claim 5, Akikusa discloses all of the claim limitations as set forth above. Akikusa further discloses a depth of the one or more grooves is in a range of 5 to 100% of the thickness of the cathode (Examples 1-5, Table 1) which is within the claim range of 1% to 100%, thus reading on the limitation.
According to the MPEP, “"[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) See MPEP 2131.03.
Regarding claim 6, Akikusa discloses all of the claim limitations as set forth above. Akikusa further discloses  the depth of the one or more grooves is 100% of the thickness of the cathode and the anode (Table 1, Example 5).
Regarding claim 7, Akikusa discloses all of the claim limitations as set forth above. Akikusa further discloses  the cathode and the anode are laser-etched to form a plurality of grooves having a constant interval on the surface([0096], [0079]), and wherein the constant interval is in a range of 500 to 8000 μm ([0082]) which overlaps the claim range of 10 μm to 1000 μm, thus reading on the limitation.
Akikusa is explicitly silent to the claim range however “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
Regarding claim 8, Akikusa discloses all of the claim limitations as set forth above. Akikusa further discloses  the constant interval is in a range of 20 to 200 μm (Table 2, Examples 6-8) which is within the claim range of 10 μm to 200 μm, thus reading on the limitation.
According to the MPEP, “"[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) See MPEP 2131.03.
Regarding claim 9, Akikusa discloses all of the claim limitations as set forth above. Akikusa discloses with the increase in the depth of the hole, the discharge capacity of the 
 the depth of the one or more grooves is in a range of 1% to 66.7% of the thickness of the cathode and the anode, when a discharge current rate (C-rate) is less than 0.5 C, and wherein the depth of the one or more grooves is in a range of 66.7% to 100% of the thickness of the cathode and the anode, when the discharge current rate (C-rate) is greater than 0.5 C.
	It would have been obvious to one of ordinary skill in the art to provide in the electrode of Akikusa,  the depth of the one or more grooves is in a range of 1% to 66.7% of the thickness of the cathode and the anode, when a discharge current rate (C-rate) is less than 0.5 C, and wherein the depth of the one or more grooves is in a range of 66.7% to 100% of the thickness of the cathode and the anode, when the discharge current rate (C-rate) is greater than 0.5 C, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
Regarding claim 10, Akikusa discloses all of the claim limitations as set forth above. Akikusa discloses when the holes' center-to-center distance is in the range of 500 to 8000 μm, the discharge capacity is 49% or more, in particular, when the holes' center-to-center distance is in the range of 1000 to 6000 μm, the discharge capacity is further increased to 85% or more (Table 3, [0169]) but does not explicitly disclose the constant interval is in a range of 200 μm to 
It would have been obvious to one of ordinary skill in the art to provide in the electrode of Akikusa, the constant interval is in a range of 200 μm to 1000 μm, when a discharge current rate (C-rate) is less than 0.5 C, and wherein the constant interval is in a range of 10 μm to 200 μm, when the discharge current rate (C-rate) is greater than 0.5 C, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
Regarding claim 11, Akikusa discloses all of the claim limitations as set forth above. Akikusa further discloses  the thick film electrode is used for a lithium secondary battery having a discharge current rate (C-rate) of  0.2 C and 1 C (Table 6) which is within the claim range of
0.1 C or more and 1.0 C or less, thus reading on the limitation.
According to the MPEP, “"[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) See MPEP 2131.03.
Regarding claim 12, Akikusa discloses all of the claim limitations as set forth above. Akikusa discloses  the thick film electrode is used for a lithium secondary battery having a discharge current rate (C-rate) of 0.2 C and 1C (Table 6) which overlaps the claim range of
0.05 C or more and 0.2 C or less, thus reading on the limitation.
Akikusa is explicitly silent to the claim range however “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness 
Regarding claim 13, Akikusa discloses all of the claim limitations as set forth above. Akikusa the cathode  having the thickness of 300 to 3000 μm enables the lithium ion secondary battery to more reliably achieve a high capacity and high-speed charging and discharging([0078]) but does not explicitly disclose the thick film electrode is used for a lithium secondary battery for a hearing aid having a discharge current rate (C-rate) of 0.01 C or more and 0.1 C or less.
It would have been obvious to one of ordinary skill in the art to use the electrode of Akikusa  for a lithium secondary battery for a hearing aid having a discharge current rate (C-rate) of 0.01 C or more and 0.1 C or less as obvious to try choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143.
Regarding claim 14, Akikusa discloses all of the claim limitations as set forth above. Akikusa further discloses the thick film electrode is formed in a single layer form on a conductive current collector([0114]).
Regarding claim 15, Akikusa discloses all of the claim limitations as set forth above. Akikusa does not explicitly disclose  a limit thickness of the thick film electrode is a product of a square of a surficial area ratio of the thick film electrode and a limit thickness of an unprocessed electrode.
It would have been obvious to one of ordinary skill in the art to use in the electrode of Akikusa, a limit thickness of the thick film electrode is a product of a square of a surficial area ratio of the thick film electrode and a limit thickness of an unprocessed electrode as obvious to 
Regarding claim 16, Akikusa discloses all of the claim limitations as set forth above. Akikusa further discloses  the one or more grooves have a form of a straight line, a grid, or a point ([0076], [0095], [0119]-[0120], [0122]-[0124],  Figs. 1-6).
Regarding claim 17, Akikusa discloses a lithium secondary battery ([0062]) comprising:
a thick film electrode including a cathode including a cathode active material and an anode including an anode active material ([0064]-[0065]); a current collector to form the thick film electrode([0065]); a separator([0062]); and an electrolyte([0062]), wherein the cathode and the anode have a thickness in a range of 300 to 3000 µm ([0078]) which overlaps the claim range of 250 μm to 1500 μm, thus reading on the limitation.
	Akikusa is explicitly silent to the claim range however “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
Continuing with claim 17, Akikusa discloses the cathode and the anode are laser-etched to form one or more grooves on a surface( holes 6, Figs. 1-6, [0062]-[0063], [0096]).
Regarding claim 18, Akikusa discloses all of the claim limitations as set forth above. Akikusa discloses  the cathode and the anode have a thickness in a range of 300 to 3000 μm ([0078]) which overlaps the claim range of 500 μm to 1500 μm, thus reading on the limitation.
Akikusa is explicitly silent to the claim range however “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
Regarding claim 19, Akikusa discloses all of the claim limitations as set forth above. Akikusa further discloses  a limit thickness of the cathode and the anode is greater than a limit thickness of an unprocessed electrode([0110]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724